Citation Nr: 0915998	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 1981 to 
May 1981 and from July 1987 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Clarification of Issues on Appeal

The Board observes the issue of entitlement to an initial 
evaluation in excess of 10 percent for recurrent tinnitus has 
been certified by the RO as an issue on appeal.  However, the 
Board notes that the Veteran did not file a notice of 
disagreement (NOD) with this issue.  In fact, in his May 2005 
NOD, the Veteran states, with regards to the issue of 
tinnitus, "[n]o disagreement at this time.  A 10 percent 
rating appears appropriate."  As this issue has not been 
perfected, it is not within the Board's jurisdiction.  As 
such, the issue of entitlement to an evaluation in excess of 
10 percent for tinnitus, to include whether an extraschedular 
evaluation is warranted, is REFERRED to the RO for its 
consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Chronic bilateral sensorineural hearing loss is related to 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in October 2004.  
The RO's May 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
The Veteran has not indicated, nor does the record indicate, 
that he is in receipt of any VA or private audiological care.  
Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran 
was afforded VA examinations for his hearing loss in 
September 2004 and March 2007.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

The Veteran maintains that he currently suffers from 
bilateral hearing loss as a direct result of his active 
service.  Initially, the Board observes the RO has conceded 
in-service acoustic trauma; the Board concurs.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The report of a March 2007 VA audiology examination indicates 
the Veteran currently suffers bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.

Service treatment records indicate the Veteran suffered a 
rupture of the tympanic membranes in 1990, which resulted in 
a temporary bilateral hearing loss.  In this regard, the 
Board notes an audiogram conducted in January 1990 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
60
60
LEFT
45
50
50
60
70

However, the Board notes that a September 2004 VA 
audiological examination, conducted six months following the 
Veteran's separation from active service, found the Veteran 
did not then suffer from hearing loss in either ear.  In this 
regard, pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
15
LEFT
15
15
20
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  

There is no evidence that the Veteran suffered from 
sensorineural hearing loss within one year of separation from 
active duty.  Thus, the presumption of service connection 
does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that the record contains a difference of 
opinion on whether the Veteran's bilateral hearing loss is 
etiologically related to in-service acoustic trauma.  In this 
regard, while the September 2004 VA examination report 
indicates the Veteran did not then suffer from bilateral 
hearing loss for VA purposes, the VA examiner opined that it 
is at least as likely as not hearing loss is related to noise 
exposure during service.  

However, a March 2007 VA examination found the Veteran's 
bilateral hearing loss to be less likely than not related to 
active service.  In this regard, the examiner noted mild 
hearing loss at low frequencies, rising back to normal in 
higher frequencies.  The VA examiner noted that the 
morphology of the Veteran's current bilateral hearing loss is 
not consistent with noise exposure.  Further, the VA examiner 
noted that a family history of hearing loss can not be ruled 
out as a contributing factor in the Veteran's current hearing 
loss.

In deciding whether the Veteran's bilateral hearing loss is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current bilateral hearing loss and his in-service 
acoustic trauma.  The Board finds that the evidence is in 
equipoise in this regard.  There is evidence of hearing loss 
during service and opinions both for a against a relationship 
between current hearing loss disability and active service. 

Accordingly, in resolving all doubt in the veteran's behalf 
service connection for bilateral hearing loss is warranted.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


